Appellant asks this court to file conclusions of fact and law, in addition to the written opinion heretofore rendered. The request is based upon the ground that a writ of error will lie, and that in such event it is entitled to conclusions of fact and law by this court.
The Act of the Twenty-second Legislature (called session), page 31, section 31, is as follows: "After a cause is decided in the Court of Civil Appeals, a conclusion of the facts and law of the case shall be filed in said cause within thirty days after the decision of the same; provided, it shall not be necessary to file said conclusion in causes in which no writ of error will lie to the Supreme Court; but where a cause is reversed, then the court shall file the reason for reversing the same."
We do not think that the law contemplates that we shall file conclusions of fact in cases which are reversed and remanded for another trial. It is only required in such a case, that we shall "file the reasons for reversing the same." This duty we have performed in a manner and to an extent satisfactory to this court.
Where the decision of this court makes a final disposition of the case, we always file conclusions of fact, and are disposed to make additional findings at the request of counsel when the record justifies it.
The motion is overruled.
Overruled.